     Case 1:18-cv-01326-PLM-PJG ECF No. 1 filed 11/28/18 PageID.1 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                  THE WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION



BROADCAST MUSIC, INC.;                            Case No.
HOUSE OF CASH, INC.; CONCORD
MUSIC GROUP, INC. d/b/a JONDORA
MUSIC; CYANIDE PUBLISHING; TOKECO                 Hon.
TUNES; WACISSA RIVER MUSIC, INC.;
SONY/ATV SONGS LLC d/b/a SONY/ATV
TREE PUBLISHING; ROUND HILL MUSIC
LP d/b/a ROUND HILL WORKS; FLORIDA
CRACKER MUSIC,

                    Plaintiffs,

v.

MADIGAN’S, LLC d/b/a MADIGAN’S;
WILLIAM SOURS and CHRISTOPHER
WARREN, each individually,

                    Defendants.


HOWARD & HOWARD ATTORNEYS PLLC
By: Patrick M. McCarthy (P49100)
115 W. Huron Street, Suite 700
Ann Arbor, MI 48104
Direct – 734-222-1097
Fax – 734-761-5957
Email – pmccarthy@howardandhoward.com



                                   COMPLAINT
  Case 1:18-cv-01326-PLM-PJG ECF No. 1 filed 11/28/18 PageID.2 Page 2 of 10



            Plaintiffs, by their attorneys, for their Complaint against Defendants,

allege as follows (on knowledge as to Plaintiffs; otherwise on information and

belief):

                          JURISDICTION AND VENUE

       1.    This is a suit for copyright infringement under the United States

Copyright Act of 1976, as amended, 17 U.S.C. Sections 101 et seq. (the “Copyright

Act”). This Court has jurisdiction pursuant to 28 U.S.C. Section 1338(a).

       2.    Venue is proper in this judicial district pursuant to 28 U.S.C. Section

1400(a).

                                   THE PARTIES

       3.    Plaintiff Broadcast Music, Inc. (“BMI”), is a corporation organized and

existing under the laws of the State of Delaware. BMI’s principal place of business

is 7 World Trade Center, 250 Greenwich Street, New York, New York 10007. BMI

has been granted the right to license the public performance rights in 14 million

copyrighted musical compositions (the “BMI Repertoire”), including those which

are alleged herein to have been infringed.

       4.    The Plaintiffs other than BMI are the owners of the copyrights in the

musical compositions, which are the subject of this lawsuit. All Plaintiffs are joined

pursuant to Fed. R. Civ. P. 17(a) and 19(a).




                                             2
  Case 1:18-cv-01326-PLM-PJG ECF No. 1 filed 11/28/18 PageID.3 Page 3 of 10



       5.      Plaintiff House of Cash, Inc. is a corporation. This Plaintiff is a

copyright owner of at least one of the songs in this matter.

       6.      Plaintiff Concord Music Group, Inc. is a corporation doing business as

Jondora Music. This Plaintiff is a copyright owner of at least one of the songs in

this matter.

       7.      Plaintiff Cyanide Publishing is a partnership owned by Robert

Kuykendall, Richard A. Ream, Bruce Johannesson, and Bret M. Sychak. This

Plaintiff is a copyright owner of at least one of the songs in this matter.

       8.      Plaintiff Tokeco Tunes is a sole proprietorship owned by Toby Keith

Covel. This Plaintiff is a copyright owner of at least one of the songs in this matter.

       9.      Plaintiff Wacissa River Music, Inc. is a corporation. This Plaintiff is a

copyright owner of at least one of the songs in this matter.

       10.     Plaintiff Sony/ATV Songs LLC is a limited liability company doing

business as Sony/ATV Tree Publishing. This Plaintiff is a copyright owner of at

least one of the songs in this matter.

       11.     Plaintiff Round Hill Music LP is a limited partnership doing business

as Round Hill Works. This Plaintiff is a copyright owner of at least one of the songs

in this matter.




                                            3
  Case 1:18-cv-01326-PLM-PJG ECF No. 1 filed 11/28/18 PageID.4 Page 4 of 10



      12.    Plaintiff Florida Cracker Music is a sole proprietorship owned by W.

Scott Emerick. This Plaintiff is a copyright owner of at least one of the songs in this

matter.

      13.    Defendant Madigan’s, LLC is a limited liability company organized

and existing under the laws of the state of Michigan, which operates, maintains and

controls an establishment known as Madigan’s, located at 250 W Chicago Rd.,

Allen, Michigan 49227, in this district (the “Establishment”).

      14.    In connection with the operation of the Establishment, Defendant

Madigan’s, LLC publicly performs musical compositions and/or causes musical

compositions to be publicly performed.

      15.    Defendant Madigan’s, LLC has a direct financial interest in the

Establishment.

      16.    Defendant William Sours is a member of Defendant Madigan’s, LLC

with responsibility for the operation and management of that limited liability

company and the Establishment.

      17.    Defendant William Sours has the right and ability to supervise the

activities of Defendant Madigan’s, LLC and a direct financial interest in that limited

liability company and the Establishment.




                                           4
  Case 1:18-cv-01326-PLM-PJG ECF No. 1 filed 11/28/18 PageID.5 Page 5 of 10



      18.    Defendant Christopher Warren is a member of Defendant Madigan’s

LLC with responsibility for the operation and management of that limited liability

company and the Establishment.

      19.    Defendant Christopher Warren has the right and ability to supervise the

activities of Defendant Madigan’s, LLC and a direct financial interest in that limited

liability company and the Establishment.

                  CLAIMS OF COPYRIGHT INFRINGEMENT

      20.    Plaintiffs repeat and reallege each of the allegations contained in

paragraphs 1 through 20.

      21.    Since February 2014, BMI has reached out to Defendants over thirty-

five (35) times, by phone and mail, in an effort to educate Defendants as to their

obligations under the Copyright Act with respect to the necessity of purchasing a

license for the public performance of musical compositions in the BMI Repertoire.

Included in the letters were Cease and Desist Notices, providing Defendants with

formal notice that they must immediately cease all use of BMI-licensed music in the

Establishment.

      22.    Plaintiffs allege six (6) claims of willful copyright infringement, based

upon Defendants’ unauthorized public performance of musical compositions from

the BMI Repertoire. All of the claims for copyright infringement joined in this

Complaint are governed by the same legal rules and involve similar facts. Joinder of

                                           5
  Case 1:18-cv-01326-PLM-PJG ECF No. 1 filed 11/28/18 PageID.6 Page 6 of 10



these claims will promote the convenient administration of justice and will avoid a

multiplicity of separate, similar actions against Defendants.

      23.    Annexed to this Complaint as a schedule (the “Schedule”) and

incorporated herein is a list identifying some of the many musical compositions

whose copyrights were infringed by Defendants.                  The Schedule contains

information on the six (6) claims of copyright infringement at issue in this action.

Each numbered claim has the following eight lines of information (all references to

“Lines” are lines on the Schedule): Line 1 providing the claim number; Line 2

listing the title of the musical composition related to that claim; Line 3 identifying

the writer(s) of the musical composition; Line 4 identifying the publisher(s) of the

musical composition and the plaintiff(s) in this action pursuing the claim at issue;

Line 5 providing the date on which the copyright registration was issued for the

musical composition; Line 6 indicating the copyright registration number(s) for the

musical composition; Line 7 showing the date(s) of infringement; and Line 8

identifying the Establishment where the infringement occurred.

      24.    For each work identified on the Schedule, the person(s) named on Line

3 was the creator of that musical composition.

      25.    For each work identified on the Schedule, on or about the date(s)

indicated on Line 5, the publisher(s) named on Line 4 (including any predecessors

in interest), complied in all respects with the requirements of the Copyright Act and

                                           6
  Case 1:18-cv-01326-PLM-PJG ECF No. 1 filed 11/28/18 PageID.7 Page 7 of 10



received from the Register of Copyrights Certificates of Registration bearing the

number(s) listed on Line 6.

       26.   For each work identified on the Schedule, on the date(s) listed on Line

7, Plaintiff BMI was (and still is) the licensor of the public performance rights in the

musical composition identified on Line 2.         For each work identified on the

Schedule, on the date(s) listed on Line 7, the Plaintiff(s) listed on Line 4 was (and

still is) the owner of the copyright in the respective musical composition listed on

Line 2.

       27.   For each work identified on the Schedule, on the date(s) listed on Line

7, Defendants publicly performed and/or caused to be publicly performed at the

Establishment the musical composition identified on Line 2 without a license or

permission to do so. Thus, Defendants have committed copyright infringement.

       28.   The specific acts of copyright infringement alleged in the Complaint,

as well as Defendants’ entire course of conduct, have caused and are causing

Plaintiffs great and incalculable damage. By continuing to provide unauthorized

public performances of works in the BMI Repertoire at the Establishment,

Defendants threaten to continue committing copyright infringement. Unless this

Court restrains Defendants from committing further acts of copyright infringement,

Plaintiffs will suffer irreparable injury for which they have no adequate remedy at

law.

                                           7
  Case 1:18-cv-01326-PLM-PJG ECF No. 1 filed 11/28/18 PageID.8 Page 8 of 10



       WHEREFORE, Plaintiffs pray that:

       (I)   Defendants, their agents, servants, employees, and all persons acting

under their permission and authority, be enjoined and restrained from infringing, in

any manner, the copyrighted musical compositions licensed by BMI, pursuant to 17

U.S.C. Section 502;

       (II) Defendants be ordered to pay statutory damages, pursuant to 17 U.S.C.

Section 504(c);

       (III) Defendants be ordered to pay costs, including a reasonable attorney’s

fee, pursuant to 17 U.S.C. Section 505; and

       (IV) Plaintiffs have such other and further relief as is just and equitable.



Dated: November 28, 2018        HOWARD & HOWARD ATTORNEYS, PLLC


                                ___/s/Patrick M. McCarthy__________
                                Patrick M. McCarthy
                                115 W. Huron Street, Suite 700
                                Ann Arbor, Michigan 48104
                                (734) 222-1097
                                pmccarthy@howardandhoward.com

                                Attorney(s) for Plaintiffs




                                           8
   Case 1:18-cv-01326-PLM-PJG ECF No. 1 filed 11/28/18 PageID.9 Page 9 of 10




                                             Schedule

Line 1   Claim No.                                  1

Line 2   Musical Composition       Folsom Prison a/k/a Folsom Prison Blues

Line 3   Writer(s)                 John R. Cash a/k/a Johnny Cash

Line 4   Publisher Plaintiff(s)    House of Cash, Inc.

Line 5   Date(s) of Registration   2/13/84       1/13/83       9/14/56       11/30/55

Line 6   Registration No(s).       RE 196-295     RE 153-380     Ep 102326    EU 418371

Line 7   Date(s) of Infringement   2/7/16

Line 8   Place of Infringement     Madigan's




Line 1   Claim No.                                  2

Line 2   Musical Composition       Nothin' But A Good Time

Line 3   Writer(s)                 Bret Michael Sychak p/k/a Bret Michaels; Bruce Anthony Johannesson p/k/a C.C.
                                   DeVille; Robert Harry Kuykendall p/k/a Bobby Dall; Richard Ream p/k/a Rikki Rockett

Line 4   Publisher Plaintiff(s)    Robert Kuykendall, Richard A. Ream, Bruce Johannesson and Bret M. Sychak, a
                                   partnership d/b/a Cyanide Publishing

Line 5   Date(s) of Registration   8/15/88

Line 6   Registration No(s).       PA 377-966

Line 7   Date(s) of Infringement   2/7/16

Line 8   Place of Infringement     Madigan's
 Case 1:18-cv-01326-PLM-PJG ECF No. 1 filed 11/28/18 PageID.10 Page 10 of 10




Line 1   Claim No.                                   3

Line 2   Musical Composition       How Do You Like Me Now

Line 3   Writer(s)                 Toby Keith, Chuck Cannon

Line 4   Publisher Plaintiff(s)    Toby Keith Covel, an individual d/b/a Tokeco Tunes; Wacissa River Music, Inc.

Line 5   Date(s) of Registration   10/25/99

Line 6   Registration No(s).       PAu 2-449-381

Line 7   Date(s) of Infringement   2/7/16

Line 8   Place of Infringement     Madigan's




Line 1   Claim No.                                   4

Line 2   Musical Composition       I Love This Bar

Line 3   Writer(s)                 Scott Emerick, Toby Keith

Line 4   Publisher Plaintiff(s)    Sony/ATV Songs LLC d/b/a Sony/ATV Tree Publishing; Big Yellow Dog, LLC d/b/a Big
                                   Yellow Dog Music; Toby Keith Covel, an individual d/b/a Tokeco Tunes

Line 5   Date(s) of Registration   11/21/03

Line 6   Registration No(s).       PA 1-203-072

Line 7   Date(s) of Infringement   2/7/16

Line 8   Place of Infringement     Madigan's




Line 1   Claim No.                                   5

Line 2   Musical Composition       I Ain't As Good As I Once Was a/k/a As Good As I Once Was

Line 3   Writer(s)                 Toby Keith Covel; Scotty Emerick

Line 4   Publisher Plaintiff(s)    Toby Keith Covel, an individual d/b/a Tokeco Tunes; Sony/ATV Songs LLC d/b/a
                                   Sony/ATV Tree Publlishing; Big Yellow Dog, LLC d/b/a Big Yellow Dog Music; W. Scott
                                   Emerick, an individual d/b/a Florida Cracker Music

Line 5   Date(s) of Registration   6/8/05

Line 6   Registration No(s).       PA 1-284-008

Line 7   Date(s) of Infringement   2/7/16

Line 8   Place of Infringement     Madigan's
